UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6966


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAWN F. ENGLE, a/k/a Shawn Forrest Engle,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:09-cr-00070-RGD-FBS-1; 2:13-cv-00557-RGD)


Submitted:   November 24, 2014            Decided:   January 14, 2015


Before SHEDD, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shawn F. Engle, Appellant Pro Se.      Gurney Wingate Grant, II,
Katherine   Lee  Martin,   Assistant  United  States  Attorneys,
Richmond, Virginia; Robert John Krask, Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Shawn F. Engle seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                    The

order is not appealable unless a circuit justice or judge issues

a    certificate         of    appealability.                28   U.S.C.       § 2253(c)(1)(B)

(2012).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).                   When the district court denies relief

on    the        merits,       a     prisoner         satisfies         this     standard       by

demonstrating           that       reasonable         jurists     would       find     that     the

district         court’s      assessment      of       the    constitutional          claims    is

debatable        or     wrong.       Slack     v.      McDaniel,        529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling      is    debatable,        and    that       the    motion     states    a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

                 We have independently reviewed the record and conclude

that Engle has not made the requisite showing.                                 Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                     We

dispense         with    oral       argument       because        the    facts        and     legal




                                                  2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3